DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 06/06/2022. Claims 1-10 are amended.  Claims 1-10 are presented for examination. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. 2014/0089445) in view of Nagata (US Pub. 20060236056).
As per claim 1, Suzuki et al. disclose a storage system comprising:
a storage management server (See Fig. 1, information processing apparatus 103); 
a storage drive that physically stores data at physical data storage addresses therein (See Fig. 3, disk drives 320); and 
a plurality of storage apparatuses (See Fig. 1, apparatus #S and apparatus #D), each including a corresponding controller (See Fig. 3, control module 310 in each of the apparatuses) and providing a corresponding logical volume from and to which a host inputs and outputs host data at logical data storage addresses therein (See paragraph 0053-0054, wherein the control modules provide the logical volumes for the host data to be addresses therein), wherein each of the plurality of storage apparatuses generates corresponding access data that relates the logical data storage addresses in the corresponding logical volume to the physical data storage addresses in the storage drive and writes host data into the storage drive at a time of write processing for writing the host data to the corresponding logical volume, and accesses the host data in the storage drive using the corresponding access data at a time of read processing for reading the host data from the corresponding logical volume (See paragraph 0054, wherein each of the storage apparatus contain data that is written to the disk device 320 or read from disk device 320 by the host apparatus), and 
in a case of migrating the corresponding logical volume together with the corresponding access data from a one of the plurality of storage apparatuses to another of the plurality of storage apparatuses (See paragraph 0056, in the case of migrating from source to destination), the storage system is configured to:
migrate from a migration source to migration destination and the setting is configured to allow the volume to be available for host access. See paragraphs 0050, and 0052-0060.
Suzuki does not particularly disclose the storage management server is configured to:
migrate write processing on the corresponding logical volume from the migration source storage apparatus to a migration destination storage apparatus at a time of migration of the corresponding access data, while read processing on the corresponding logical volume is performed by the corresponding migration source storage apparatus using the corresponding access data, and 
migrates the read processing from the migration source storage apparatus to the migration destination storage apparatus after the corresponding access data is available for the migration destination storage apparatus. 
Nagata disclose migrate write processing on the corresponding logical volume from the migration source storage apparatus to a migration destination storage apparatus at a time of migration of the corresponding access data, while read processing on the corresponding logical volume is performed by the corresponding migration source storage apparatus using the corresponding access data, and 
migrates the read processing from the migration source storage apparatus to the migration destination storage apparatus after the corresponding access data is available for the migration destination storage apparatus. See Fig. 12, steps S37-S43 and paragraph 0030, wherein during the copying, write data is written to migration destination volume while read requests are serviced by the migration source volume. Once the migration is completed, switch the path to the migration destination volume.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki et al. to include the teaching of Nagata in order to arrive at the current invention. The motivation of doing so is to ensure that the destination is also containing the newly write data in order to achieve a low down time when fully switching from the source to destination.
 
As per claim 2, Suzuki et al. disclose the storage system according to claim 1, wherein the migration destination storage apparatus creates access data about the host data on which the migration destination storage apparatus performs the write processing at the time of migration of the corresponding access data, and the migration destination storage apparatus merges the created access data with the migrated corresponding access data.  See paragraph 0138, wherein the destination write writes data to the volume at the time of migration, hence merging with the previously migrated data.

As per claim 3, Nagata discloses the storage system according to claim 2, wherein the migration destination storage apparatus performs the read processing on the host data on which the migration destination storage apparatus performs the write processing, and accesses the host data using the merged access data which includes the access data created by the migration destination storage apparatus.  See paragraph 0015, wherein when the migration is completed all data that was merged (e.g. written) during the migration is readily available for read processing.

As per claim 4, Nagata discloses the storage system according to claim 1, wherein the migration destination storage apparatus serves as an access destination of the host at the time of the migration of the corresponding access data, and transfers an access request for which the migration source storage apparatus is responsible to the migration source storage apparatus. See paragraph 0030, wherein both source and destination servers as access destination and allocate the access request wherever the data is available.

As per claim 9, Nagata discloses the storage system according to claim 1, wherein for each of the plurality of storage apparatuses, the corresponding logical volume is accessible to the storage drive, such that it is unnecessary to migrate the host data stored on the corresponding logical volume at a time of migration of the write processing and the read processing. See paragraph 0030, wherein both source and destination servers as access destination and allocate the access request wherever the data is available.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Nagata and further in view of Elliot et al. (US Pub. 20080126697).
As per claim 5, Suzuki et al. do not particularly disclose the storage system according to claim 1, wherein the migration source storage apparatus includes a plurality of controllers sharing the corresponding access data and each of the controllers is capable of mutually assuming processing of the host data, and the logical volume corresponding to the migration source storage apparatus is migrated to a migration destination storage apparatus that does not share the corresponding access data in a case of occurrence of a failure in one of the controllers of the migration source storage apparatus.  
Elliot et al. disclose a plurality of redundant storage controllers. See Fig. 1.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki et al. to include the teaching of Elliot et al. in order to arrive at the current invention. The motivation of doing so is to provide redundancy to in order to prevent single point failure which further enhance system performance.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because amendments to claims 1 and 10 changed the scope of the invention and necessitated a new ground of rejection. The arguments do not apply to the newly cited reference or citations being used in the current rejection.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 6, the prior art record fails to teach or suggest the storage system selects one of the plurality of corresponding logical volumes to be migrated on a basis of a write processing load relative to a read processing load.  
As per claim 7, the prior art record fails to teach or suggest wherein the storage management server selects a corresponding logical volume to be migrated and selects the migration destination storage apparatus on a basis of a sum of the read processing load and the write processing load and a processing capability of the migration destination storage apparatus.  

As per claim 8, the prior art record fails to teach or suggest wherein the storage drive is a common storage drive and wherein each of the plurality of storage apparatuses includes the common storage drive, and the controller of each corresponding storage apparatus performs the write processing and the read processing on the common storage drive, and the host data is migrated together with the corresponding access data, the migration destination storage apparatus performs the write processing into the common storage drive after the write processing on the logical volume corresponding to the migration source storage apparatus is migrated to the migration destination storage apparatus, and the migration destination storage apparatus performs the read processing from the common storage drive after the corresponding access data is available for the migration destination storage apparatus and the read processing on the migration source storage apparatus is migrated to the migration destination storage apparatus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139